Citation Nr: 0938159	
Decision Date: 10/07/09    Archive Date: 10/14/09

DOCKET NO.  04-29 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased initial rating for psychiatric 
disability, characterized as obsessive-compulsive disorder, 
generalized anxiety disorder, depression, and attention 
deficit hyperactivity disorder, rated as 30 percent disabling 
prior to November 18, 2004, and as 50 percent disabling on 
and after that date.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney-at-Law


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1987 to 
August 1993.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.

When this claim previously was before the Board in June 2007, 
the Board denied the claim.  The Veteran appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In an Order dated in March 2009, the Court 
granted a joint motion of the parties and remanded the claim 
to the Board for action consistent with the joint motion.


REMAND

The record reflects that the Veteran was last afforded a VA 
examination in March 2005 and that the most recent pertinent 
VA treatment record associated with the claims folders is 
dated in August 2005.  In a September 2005 statement, the 
Veteran's co-worker wrote that the Veteran had recently been 
demoted because his service-connected psychiatric disability 
interfered with his ability to perform his work duties.  In 
light of the fact that the Veteran's most recent VA 
examination was conducted more than four years ago and in 
light of the statement suggesting that his disability 
subsequently worsened in severity, the Board finds that a new 
VA examination is necessary to determine the current level of 
severity of the Veteran's service-connected psychiatric 
disability.  See 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 
2008); 38 C.F.R. § 3.159(c)(4) (2008); see also Snuffer v. 
Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. 
App. 121 (1991).

In addition, the Veteran wrote in a July 2008 statement that 
he had been treated for his psychiatric disability at the VA 
outpatient clinic in Rochester, New York, and the VA medical 
facilities in Syracuse, New York, and Canandaigua, New York.  
As noted, the most recent VA treatment records associated 
with the claims folder are dated in 2005.  Since the 
Veteran's more recent treatment  records may be pertinent to 
his claim, efforts should be made to obtain them.  See 
38 C.F.R. § 3.159(c)(2).

Finally, the Board notes that the Veteran submitted a 
statement in October 2004 which constitutes a notice of 
disagreement with the April 2004 rating decision.  
Specifically, the Veteran disagreed with both the effective 
date assigned for the grant of service connection for 
psychiatric disability and with the disability rating 
assigned for the initial rating period.  By rating decision 
dated in July 2007, the RO implemented the Board's June 2006 
decision to grant an earlier effective date of August 22, 
2003, for the grant of service connection for psychiatric 
disability and assigned a 30 percent rating effective from 
that date.  The Veteran subsequently perfected an appeal with 
respect to the initial rating issue.  In light of the 
foregoing, the Board finds that the present claim encompasses 
both a claim for an initial rating higher than 30 percent for 
psychiatric disability as well as a claim for a rating higher 
than 50 percent for psychiatric disability from November 18, 
2004, to the present.  The supplemental statement of the case 
issued pursuant to this remand should address the issue 
accordingly.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should undertake appropriate 
development to obtain any outstanding 
medical records pertaining to treatment 
or evaluation of the Veteran's service-
connected psychiatric disability, 
including treatment records from the VA 
outpatient clinic in Rochester, New 
York, and the VA medical facilities in 
Syracuse, New York, and Canandaigua, 
New York, for the period since August 
2005.  If it is unable to obtain any 
such evidence, it should so inform the 
Veteran and his attorney and request 
them to provide the outstanding 
evidence.

2.  Then, the Veteran should be 
afforded an examination by a 
psychiatrist or psychologist to 
determine the current degree of 
severity of his service-connected 
psychiatric disability.  The claims 
folders must be made available to and 
reviewed by the examiner, and any 
indicated studies should be performed.

The examiner should identify all 
current manifestations of the Veteran's 
psychiatric disability and should 
provide an opinion concerning the 
current degree of social and 
occupational impairment resulting from 
it.  The examiner should distinguish 
the manifestations of any non service-
connected disorders from those of the 
service-connected disability.  In 
addition, the examiner should provide a 
global assessment of functioning score 
based solely on the service-connected 
psychiatric disability and explain the 
significance of the score assigned.

The examiner also should provide an 
opinion concerning the impact of the 
Veteran's service-connected psychiatric 
disability on his ability to work.

The rationale for all opinions 
expressed must be provided.

3.  The RO should undertake any other 
development it determines to be 
warranted.

4.  Then, the RO should readjudicate 
the Veteran's claim based on a de novo 
review of the record.  If any benefit 
sought on appeal is not granted to the 
Veteran's satisfaction, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded the requisite opportunity to 
respond before the case is returned to 
the Board for further appellate action.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


